DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claims 10-20 been renumbered 9-19.

Claims 17-20 are objected to because of the following informalities:  The preamble of the claims states “The apparatus of claim 15” however claim 15 is directed towards the system.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Asgari et al. (2008/0177437).

With respect to claim 8, Asgari et al. teaches a system for identifying potential component manufacturing issues, the system comprising: a processor (14); and a memory (as indirectly taught in Fig. 1) including instructions (described in the flow chart in Fig. 7) that, when executed by the processor (14), cause the processor (14) to: identify, for a first component (i.e. wheel speed sensors), a first set of calibration values (i.e. a first set of coefficients used in calibration [0023] are identified and used) corresponding to the first component (i.e. as the coefficients are applied to the speed sensor signals specific to a vehicle platform [0023] for filtering); flash (i.e. as the coefficients are sent to) a controller (52, as the filter 52 acts a hardware device/software program that manages the flow of data by filtering that data using the calibration coefficients sent according to the vehicle platform) associated with the first component (i.e. as the calibration coefficients are “associated” with the controller 52 used to filter the signals sent by the wheel speed sensors) with the first set of calibration values (as Asgari teaches in [0023-0024] calibrated coefficients turned for various vehicle platforms); perform at least one diagnostic test (i.e. a test to diagnosis a rough road by ensuring road roughness is detected and not engine misfires using wheel speed sensors) on the first component (i.e. as the test ensures the signals from the speed wheel sensors are sensing road roughness accurately according to the vehicle’s platform [0023] while not sensing engine misfires); in response to receiving at least one diagnostic flag (a RRD round road flag) resulting from the at least one diagnostic test (i.e. the test to diagnosis the road with the specific vehicle and not misfires), determine whether the at least one diagnostic flag includes a false positive response (i.e. flag created due to a misfire [0031]); in response to a determination that the at least one diagnostic flag includes a false positive response (i.e. as Asagari teaches in [0031] once the flag is received, it is able to determine from the diagnosis component the flag is related to misfire), selectively adjust at least one calibration value (i.e. as Asagari teaches in [0031] after concluding the flag is related to a misfire, the system switches to an alternate calibration value to monitor the road) of the first set of calibration values (used to filters signals sent from the wheel sensors); and in response to a determination (via the system) that the at least one diagnostic flag (the RRD) does not include a false positive response (i.e. a determination the flag is not related to a misfire but rather the road itself), flash (i.e. send the coefficients to) the controller (52) associated with the first component (wheel speed sensor) with a first set of production calibration values (i.e. the coefficient sent according the road itself and vehicle platform, [0030], where once the flags are ensured not to be created by a misfire, the roughness level is compared to a threshold for declaring road roughness using the coefficients).
	The method steps of claim 1 are performed during the operation of the rejected structure of claim 8.

With respect to claim 10, Asgari et al. teaches the system wherein the instructions further cause the processor (14) to, in response to selectively adjusting the at least one calibration value of the first set of calibration values (as Asgari teaches in [0023] the coefficients for filtering can be adjusted for vehicle platforms), perform the at least one diagnostic test (test on the wheel sensors to ensure they are properly detecting rough conditions and not misfires) on the first component using the adjusted first set of calibration values (i.e. the adjusted coefficients).
The method steps of claim 2 are performed during the operation of the rejected structure of claim 10.

With respect to claims 11 and 18, Asgari et al. teaches the system/apparatus wherein a diagnostic sensitivity of the first set of calibration values (is capable of being) greater than the first set of production calibration values (i.e. as the first set of production coefficients are generic while the first set of production calibration values are more sensitive to road type and vehicle platforms aims to reduce flags in error [0023] [0029]).
The method steps of claim 3 are performed during the operation of the rejected structure of claim 11.

With respect to claim 12, Asgari et al. teaches the system wherein the instructions further cause the processor (14) to selectively adjust, in response to the determination that the at least one diagnostic flag (RRD) includes a false positive response (i.e. the flag being in response to a misfire), the at least one calibration value of the first set of calibration values (as initially assigned) by decreasing a diagnostic sensitivity (i.e. as the change in the calibration value is capable of being increased or decreased based on the vehicle platform or road type [0023] [0029]) of the at least one calibration value (i.e. coefficient).
The method steps of claim 4 are performed during the operation of the rejected structure of claim 12.
With respect to claim 13, Asgari et al. teaches the system wherein the instructions further cause the processor (14) to, in response to a determination that the result of the at least one diagnostic test (i.e. the test to diagnosis a rough road by ensuring road roughness is detected and not engine misfires) includes no diagnostic flags (i.e. no misfires are detected and only road conditions), selectively adjust at least one calibration value of the first set of calibration values (according to the vehicle platform, ensuring accurate detection results [0023]).
The method steps of claim 5 are performed during the operation of the rejected structure of claim 13.

With respect to claim 14, Asgari et al. teaches the system wherein the instructions further cause the processor (14) to selectively adjust the at last one calibration value of the first set of calibration values (i.e. coefficients that aid in filtering out misfiring and tailored to vehicle platforms), in response to the determination that the result of the at least one diagnostic test (i.e. the test to diagnosis a rough road by ensuring road roughness is detected and not engine misfires by the wheel speed sensors) includes no diagnostic flags (i.e. no misfires are detected and only road conditions), by increasing a diagnostic sensitivity of the at least one calibration value (according to the vehicle platform, ensuring accurate detection results [0023]).
The method steps of claim 6 are performed during the operation of the rejected structure of claim 13.

With respect to claims 7, 15 and 20, Asgari et al. teaches the method/system/apparatus wherein the first component (wheel speed sensors) is associated with an electronic power steering system (as the taught wheels and their speed sensors are “associated” with an electronic power steering system, as Asgari et al. indirectly teaches a steering system having electronic steering components as part of a vehicle, insofar as how “associated” is structurally defined).

With respect to claim 16, Asgari et al. teaches an apparatus for identifying potential component manufacturing issues, the apparatus comprising: a processor (14); and a memory (as indirectly taught in Fig. 1) including instructions (described in the flow chart in Fig. 7) that, when executed by the processor (14), cause the processor (14) to: identify, for a first component (i.e. wheel speed sensors), a first set of calibration values (i.e. a first set of coefficients used in calibration [0023] are identified and used) corresponding to the first component (i.e. as the coefficients are applied to the speed sensor signals specific to a vehicle platform [0023] for filtering ); flash (i.e. as the coefficients are sent to) a controller (52, as the filter 52 acts a hardware device/software program that manages the flow of data by filtering that data using the calibration coefficients sent according to the vehicle platform) associated with the first component (i.e. as the calibration coefficients are “associated” with the controller 52 used to filter the signals sent by the wheel speed sensors) with the first set of calibration values (as Asgari teaches in [0023-0024] calibrated coefficients turned for various vehicle platforms); perform at least one diagnostic test (i.e. a test to diagnosis a rough road by ensuring road roughness is detected and not engine misfires) on the first component (i.e. as the test ensures the signals from the speed wheel sensors are sensing road roughness accurately according to the vehicle’s platform [0023] while not sensing engine misfires); in response to receiving at least one diagnostic flag (a RRD round road flag) resulting from the at least one diagnostic test (i.e. the test to diagnosis the road with the specific vehicle and not misfires), determine whether the at least one diagnostic flag includes a false positive response (i.e. flag created due to a misfire [0031]); in response to a determination that the at least one diagnostic flag includes a false positive response (i.e. as Asagari teaches in [0031] once the flag is received, it is able to determine from the diagnosis component the flag is related to misfire), selectively decrease a diagnostic sensitivity of  at least one calibration value (i.e. as Asagari teaches in [0031] after concluding the flag is related to a misfire, the system switches to an alternate calibration value to monitor the road, which is capable of being a decrease in sensitivity based on the vehicle platform or road type [0023][0029]) of the first set of calibration values (used to filters signals sent from the wheel sensors); and in response to a determination (via the system) that the at least one diagnostic flag (the RRD) does not include a false positive response (i.e. it is determined the flag is not related to a misfire but rather the road itself), flash the controller (52) associated with the first component (wheel speed sensor) with a first set of production calibration values (i.e. the coefficient are sent according the road itself, [0030], where once the flags are ensured not to be created by a misfire, the roughness level is compared to a threshold for declaring road roughness using the coefficients) and in response to a determination that the result of the at least one diagnostic test (i.e. the test to diagnosis a rough road by ensuring road roughness is detected and not engine misfires) includes no diagnostic flags, selectively increase the diagnostic sensitivity of at least one calibration value (a coefficient) of the first set of calibration values (i.e. as the change in the calibration value is capable of being increased or decreased based on the vehicle platform or road type [0023] [0029] and the presence of a flag).

With respect to claim 17, Asgari et al. teaches the apparatus wherein the instructions further cause the processor (14) to, in response to selectively adjusting the at least one calibration value (i.e. a coefficient) of the first set of calibration values (used to filter the wheel speed signals), perform the at least one diagnostic test (i.e. a test to diagnosis a rough road by ensuring road roughness is detected using wheel speed sensors and not engine misfires) on the first component (i.e. the wheel speed sensors) using the adjusted first set of calibration values (as adjusted based on vehicle platforms or road type).

With respect to claim 19, Asgari et al. teaches the apparatus wherein the first component (i.e. wheel speed sensor) is associated with a vehicle (abstract).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fratini et al. (6,456,914) teaches a vehicle with steering angle determination.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW G MARINI whose telephone number is (571)272-2676. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW G MARINI/            Primary Examiner, Art Unit 2853